                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC
 This document relates to:
                                                  PRETRIAL ORDER NO. 144:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                  ORDER REGARDING OBJECTIONS TO
                                                  FORM OF JUDGMENT

                                                  Dkt. Nos. 3272, 3350



       Monsanto is correct that it is unnecessary and potentially confusing to include language

about appealability. However, the Court declines to exercise its discretion to grant Monsanto’s

request for a stay of enforcement pending appeal. See Max Sound Corp. v. Google LLC, No.

5:14-cv-04412-EJD, 2019 WL 480544, at *1-2 (N.D. Cal. Feb. 7, 2019) (quoting Dillon v. City

of Chicago, 866 F.2d 902, 904-05 (7th Cir. 1988)). Finally, although Monsanto did not raise it,

the post-judgment interest rate contained in the proposed judgment is legally incorrect. See

AT&T Co. v. United Comp. Sys., Inc., 98 F.3d 1206, 1209 (9th Cir. 1996) (“In diversity actions,

state law determines the rate of prejudgment interest, and postjudgment interest is governed by

federal law.”); see also Fid. Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1023-24 (9th

Cir. 2004). The federal interest rate applies to this judgment. See 28 U.S.C. § 1961.

       The Court will enter judgment in accordance with this order.

       IT IS SO ORDERED.

Date: May 3, 2019                                            ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
